 



EXHIBIT 10.10
AMENDED AND RESTATED
PLEDGE AND SECURITY AGREEMENT
     This AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT (the “Pledge
Agreement”) dated as of May 29, 2005, is made by WINTRUST FINANCIAL CORPORATION,
an Illinois corporation (the “Pledgor”), whose address is 727 North Bank Lane,
Lake Forest, Illinois 60045, for the benefit of LASALLE BANK NATIONAL
ASSOCIATION, a national banking association (the “Bank”), whose address is 135
South LaSalle Street, Chicago, Illinois 60603.
RECITALS:
     WHEREAS the Pledgor is the owner of the capital stock of each subsidiary
listed on Exhibit A hereto (each is referred to herein as a “Subsidiary” and
collectively as the “Subsidiaries”);
     WHEREAS, the capital stock of the Subsidiaries owned by the Pledgor
constitutes 100% of the issued and outstanding capital stock of the
Subsidiaries;
     WHEREAS, the Pledgor has had a continuing borrowing relationship with the
Bank, has heretofore pledged the capital stock of the Subsidiaries, is about to
enter into a Third Amendment to Second Amended and Restated Loan Agreement (the
“Loan Agreement”) and desires to amend and restate the Pledge and Security
Agreement;
     WHEREAS, the Pledgor has agreed to continue to provide security for, the
loan contemplated in the Loan Agreement in accordance with the terms of this
Pledge Agreement.
     NOW, THEREFORE, in order to induce the Bank to make the loan contemplated
in the Loan Agreement and in consideration of the mutual representations,
warranties, covenants and agreements hereinafter set forth, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
AGREEMENT
     1. Grant of Security Interest. To secure the Obligations (as defined
below), the Pledgor hereby pledges and grants to the Bank a security interest in
and transfers and delivers to the Bank the following: (a) the number of shares
of capital stock of each of the Subsidiaries set forth on Exhibit A hereto,
which constitute one hundred percent (100%) of the issued and outstanding
capital stock of the Subsidiaries, including all substitutions of, and additions
to, such stock; (b) executed and undated stock powers for the capital stock
described in (a) above, in form and content satisfactory to the Bank duly
executed in blank, containing all requisite federal and state stock transfer tax
stamps, if any (the items described in (a) and (b) above may collectively be
referred to as the “Pledged Stock”); (c) all income and profits therefrom, all
distributions thereon, all other proceeds therefrom and all rights, benefits and
privileges pertaining to or arising from the Pledged Stock; and (d) such other
collateral that may be provided after the date hereof to secure the Obligations.
All property at any time pledged to the Bank hereunder or in which the Bank is
granted a security interest hereunder (whether described herein or not, subject
to the provisions of

 



--------------------------------------------------------------------------------



 



Paragraph 3(c) below) all income therefrom and proceeds therefrom, may be
referred to collectively as the “Pledged Security”.
     2. Obligations. The obligations secured by this Pledge Agreement are the
following (referred to collectively hereafter as the “Obligations”);
          (a) all obligations and agreements of Pledgor contained in (including,
without limitation, the payment of all indebtedness of the Pledgor in respect
of) the Loan Agreement, and any and all amendments, modifications or renewals
thereof;
          (b) all sums advanced by, or on behalf of, the Bank in connection
with, or relating to, the Loan Agreement, the Note or the Pledged Security
including, but not limited to, any and all sums advanced to preserve the pledged
security, or to perfect the Bank’s security interest in the Pledged Security;
          (c) in the event of any proceeding to enforce the satisfaction of the
Obligations, or any of them, or to preserve and protect the Bank’s rights under
the Loan Agreement, the Notes referred to in the Loan Agreement, this Pledge
Agreement or any other agreement, document or instrument relating to the
transactions contemplated in the Loan Agreement, the reasonable expenses of
retaking, holding, preparing for sale, selling or otherwise disposing of or
realizing on the Pledged Security, or of any exercise by the Bank of its rights,
together with reasonable attorney’s fees, expenses and court costs; and
          (d) any indebtedness, obligation or liability of the Pledgor or the
Subsidiaries to the Bank, whether direct or indirect, joint or several, absolute
or contingent, now or hereafter existing, however created or arising and however
evidenced.
     NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS PLEDGE
AGREEMENT, THE PARTIES HERETO AGREE THAT THE PLEDGED SECURITY SHALL IN NO EVENT
BE CONSIDERED AS COLLATERAL FOR ANY SUBORDINATED NOTE OR SUBORDINATED DEBENTURE
ISSUED BY BORROWER WHICH IS INTENDED TO QUALIFY AS TIER 2 CAPITAL UNDER 12 CFR
3.
     3. Additional Terms.
          (a) The Pledgor agrees that the Bank shall have full and irrevocable
right, power and authority, to collect, withdraw or receipt for all amounts due
or to become due and payable upon, in connection with, or relating to, the
Pledged Security, to execute any withdrawal receipts respecting the Pledged
Security, and to endorse the name of the Pledgor on any or all documents,
instruments or commercial paper given in payment thereof, and at the Bank’s
discretion to take any other action, including, without limitation, the transfer
of any Pledged Security into the Bank’s own name or the name of any nominee for
the Bank, which the Bank may deem necessary or appropriate to preserve or.
protect the Bank’s interest in any of the Pledged Security.
          (b) Unless a Default (as hereinafter defined) shall have occurred, the
Pledgor shall be entitled to vote any and all shares of the Pledged Stock and to
give consents, waivers and ratifications in respect thereof, provided that no
vote shall be cast, no consent, waiver or ratification shall be given and no
action shall be taken by the Pledgor which would violate or be

2



--------------------------------------------------------------------------------



 



inconsistent with any of the terms of the Loan Agreement, the Notes or this
Pledge Agreement, or which would have the effect of impairing the position or
interests of the Pledgor or any holder of the Notes. All such rights of the
Pledgor to vote and to give consents, waivers and ratifications shall cease upon
the occurrence of a Default.
          (c) Unless a Default shall have occurred, all dividends and other
distributions payable in respect of the Pledged Security shall be paid to the
Pledgor. Upon the occurrence of a Default, all such dividends and other
distributions and payments shall be paid to the Bank. After a Default shall have
occurred, all such amounts paid in respect of the Pledged Security shall, until
paid or delivered to the Bank, be held in trust for the benefit of the Bank as
additional Pledged Security to secure the Obligations.
     4. Representations, Warranties and Covenants. The Pledgor further
represents, warrants and agrees that:
          (a) The Pledgor is the legal, record and beneficial owner of, and has
good and marketable title to, the Pledged Security, subject to no lien, claim,
security interest or other encumbrance, except the security interest created by
this Pledge Agreement.
          (b) Without the prior written consent of the Bank, the Pledgor will
not sell, assign, transfer, exchange, or otherwise dispose of, or grant any
option with respect to, the Pledged Security, nor will it create, incur or
permit to exist any lien, claim, security interest or other encumbrance with
respect to any of the Pledged Security, or any interest therein, or any proceeds
thereof, except for the security interest provided for by this Pledge Agreement.
Without the prior written consent of the Bank, the Pledgor agrees that it will
not, and it will not permit any Subsidiary * to: (i) issue or reissue any
capital stock or other securities (or warrants therefor or other rights with
respect thereto) in addition to or issue other securities of any nature in
exchange or substitution for any of the Pledged Security; (ii) redeem any of the
Pledged Security, or (iii) declare any stock dividend or split or otherwise
change the capital structure of any Subsidiary.
          (c) The Pledged Security is genuine and in all respects, represents
what it purports to be and all the shares of the Pledged Stock have been duly
and validly issued, and are fully paid and non-assessable.
          (d) The pledge, assignment and delivery of the Pledged Security
pursuant to this Pledge Agreement creates a valid perfected security interest in
the Pledged Security, and the proceeds thereof, subject to no prior lien, claim,
security interest or other encumbrance or to any agreement purporting to grant
to any third party a perfected security interest in the assets of the Pledgor
which would include any of the Pledged Security. The Pledgor will at all times
defend the Bank’s right, title and security interest in and to the Pledged
security and the proceeds thereof against any and all claims and demands of any
person adverse to the claims of the Bank.
          (e) The Pledgor will take, and will cause the Subsidiaries to take,
such action and to execute such documents as the Bank may from time to time
reasonably request relating to the Pledged Security or the proceeds thereof.

3



--------------------------------------------------------------------------------



 



          (f) The Pledgor has full right, power and authority to enter into, to
execute and to deliver this Pledge Agreement and this Pledge Agreement is
binding upon, and enforceable against the Pledgor in accordance with its terms.
          (g) The Pledgor shall pay any fees, assessments, charges or taxes
arising with respect to the Pledged Security. In case of failure by the Pledgor
to pay any such taxes, assessments, charges or taxes, the Bank shall have the
right, but shall not be obligated, to pay such fees, assessments, charges or
taxes, as the case may be, and, in that event, the cost thereof shall be payable
by the Pledgor to the Bank immediately upon demand together with interest at the
rate equal to the Prime Rate (or, after the occurrence at a Default, the Prime
Rate plus 2%) (Prime Rate shall have the meaning provided in the Loan Agreement)
from the date of disbursement by the Bank to the date of payment by the Pledgor.
          (h) None of the Pledged Stock constitutes margin stock, as defined in
Regulation U of the Board of Governors of the Federal Reserve System.
     5.  Events of Default. The Pledgor shall be in default under this Pledge
Agreement upon the occurrence of any one or more of the following events or
conditions (each, a “Default”):
          (a) nonpayment of any of the Obligations when due, whether by
acceleration or otherwise;
          (b) the nonperformance of any obligation or any breach of any
warranty, representation or covenant made by the Pledgor in this Pledge
Agreement, and the same is not cured within fifteen (15) days after notice
thereof by the Bank; .
          (c) the nonperformance of any obligation in any other instrument,
document or agreement relating to the Obligations, including, without
limitation, the Loan Agreement and the Notes, which nonperformance continues
beyond the applicable cure period, if any, specifically provided therefor;
          (d) any breach of any warranty, representation or covenant made by the
Pledgor in any other instrument, document or agreement between the Pledgor and
Bank which breach remains uncured beyond any applicable time period, if any,
specifically provided therefor,
          (e) any oral or written misrepresentation is made by the Pledgor in
this Pledge Agreement or in any document furnished by the Pledgor, or on the
Pledgor’s behalf, to the Bank in connection with this Pledge Agreement or the
Pledged Security;
          (f) the claim or creation of any lien, claim, security interest or
other encumbrance upon any of the Pledged Security or the making of any levy,
judicial seizure, or attachment thereof; or
          (g) The dissolution, bankruptcy, insolvency or failure of the Pledgor
or any Subsidiary.

4



--------------------------------------------------------------------------------



 



6. Rights of Parties upon Default.
          (a) Upon the occurrence of a Default, in addition to all the rights,
power and remedies the Bank shall be entitled to exercise, whether vested in the
Bank by the terms of this Pledge Agreement, the terms of the Loan Agreement, the
terms of the Notes, by law, in equity, by statute (including, without
limitation, Article 9 of the Illinois Uniform Commercial Code) or otherwise, for
the protection and enforcement of the Bank’s rights in respect of the Pledged
Security, the Bank may be entitled to, without limitation (but is under no
obligation to the Pledgor so to do):
     (i) transfer all or any part of the Pledged Security into the Bank’s name
or the name of its nominee or nominees;
     (ii) after first obtaining all necessary regulatory approvals, vote all or
any part of the Pledged Security (whether or not transferred into the name of
the Bank or any nominee) and give all consents, waivers and ratifications in
respect of the Pledged Security and otherwise act with respect thereto as though
it were the outright owner thereof;
     (iii) at any time or from time to time to sell, assign and deliver, or
grant options to purchase, all or any part of the Pledged Security, or any
interest therein, at any public or private sales, without demand of performance,
advertisement or notice of intention to sell or of the time or place of sale or
adjournment thereof or to redeem or otherwise (all of which are hereby waived by
the Pledgor), for cash, on credit or for other property, for immediate or future
delivery without any assumption of credit risk and for such price or prices and
on such terms as the Bank in its absolute discretion may determine, provided
that unless, in the sole discretion of the Bank, any of the Pledged Security
threatens to decline in value or is or becomes a type sold on a recognized
market, the Bank will give the Pledgor reasonable notice of the time and place
of any public sale thereof, or of the time after which any private sale or other
intended disposition is to be made. Any requirements of reasonable notice shall
be met if such notice is mailed to the Pledgor as provided in Paragraph 14
below, at least fifteen (15) days before the time of the sale or disposition.
Any sale of any of the Pledged Security conducted in conformity with customary
practices of banks; insurance companies or other financial institutions
disposing of property similar to the Pledged Security shall be deemed to be
commercially reasonable. Any remaining Pledged Security shall remain subject to
the terms of this Pledge Agreement; and
     (iv) collect any and all money due or to become due and enforce in the
Pledgor’s name all rights with respect to the Pledged Security.
          (b) Pledgor agrees to cause each Subsidiary to give the Bank, any
prospective purchaser of the Pledged Security (pursuant to paragraph 6(a)(iii))
and their respective representatives, reasonable access to further information
(including, but not limited to, records, files, correspondence, tax work papers
and audit work papers) relating to or concerning the Pledgor or such Subsidiary.

5



--------------------------------------------------------------------------------



 



     7. Remedies Cumulative. Each right, power and remedy of the Bank provided
in this Pledge Agreement or now or hereafter existing at law or in equity or by
statute or otherwise shall be cumulative and concurrent and shall be in addition
to every other right, power or remedy provided for in this Pledge Agreement or
now or hereafter existing at law or in equity or by statute or otherwise. The
exercise or partial exercise by the Bank at any one or more of such rights,
powers or remedies shall not preclude the simultaneous or later exercise by the
Bank of all such other rights, powers or remedies, and no failure or delay on
the part of the Bank to exercise any such right, power or remedy shall operate
as a waiver thereof.
     8. Waiver or Defenses. No renewal or extension of the time of payment of
the Obligations, nor any release, surrender of, or failure to perfect or enforce
any security interest for the Obligations; no release of any person primarily or
secondarily liable on the Obligations (including any maker, endorser, or
guarantor); no delay in enforcement of payment of the Obligations; and no delay
or omission in exercising any right or power with respect of the Obligations or
any security agreement securing the Obligations shall affect the rights of the
Bank in the Pledged Security.
     9. Waiver. Waiver by the Bank of any Default hereunder, or of any breach of
the provisions of this Pledge Agreement by the Pledgor, or any right of the Bank
hereunder, shall not constitute a waiver of any other Default or breach or
right, nor the same Default or breach or right on a future occasion.
     10. Law Governing. This Pledge Agreement and the rights and obligations of
the parties hereunder shall be construed and interpreted in accordance with the
law of the State of Illinois applicable to agreements made and to be wholly
performed in such state. Whenever possible, each provision or this Pledge
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law; provided, if any provision of this Pledge Agreement shall be
held to be prohibited or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Pledge Agreement.
     11. The Pledgor’s Obligations Absolute. The Obligations of the Pledgor
under this Pledge Agreement shall be absolute and unconditional and shall remain
in full force and effect without regard to, and shall not be released,
discharged or in any way impaired by any circumstance whatsoever, including
without limitation: (a) any amendment or modification of the Notes, the Loan
Agreement or any other document or instrument provided for herein or therein or
related thereto, or any assignment, transfer or other disposition of any
thereof; (b) any waiver, consent, extension, indulgence or other action or
inaction under or in respect of any such document or instrument or any exercise
or non-exercise of any right, remedy, power or privilege under or in respect of
any such document or instrument or this Pledge Agreement; (c) any bankruptcy,
insolvency, reorganization, arrangement, readjustment, composition, liquidation,
or similar proceeding with respect to the Pledgor or any of its properties or
creditors; or (d) any limitation on the Pledgor’s liabilities or obligations
under any such instrument or any invalidity ‘or lack of enforceability, in whole
or in part, of any such document or instrument or any term thereof; whether or
not the Pledgor shall have notice or knowledge of the foregoing.

6



--------------------------------------------------------------------------------



 



     12. Termination. This Pledge Agreement shall terminate upon the receipt by
the Bank of evidence satisfactory to the Bank, in the Bank’s sole and absolute
discretion, of the payment in full of the Obligations. At the time of such
termination, the Bank, at the request and expense of the Pledgor, will execute
and deliver to the Pledgor a proper instrument or instruments acknowledging the
satisfaction and termination of this Pledge Agreement, and will duly assign,
transfer and deliver to the Pledgor such of the Pledged Security as has not yet
theretofore been sold or otherwise applied or released pursuant to this Pledge
Agreement.
     13. Further Assurances. The Pledgor shall, at its expense, duly execute,
acknowledge and deliver all such instruments and take all such action as the
Bank from time to time may request in order to further effectuate the purposes
of this Pledge Agreement and to carry out the terms hereof. The Pledgor, at its
expense, at all times, shall cause this Pledge Agreement (or a proper notice or
statement, in respect hereof) to be duly recorded, published and filed and
rerecorded, republished and refiled in such manner and in such places, if any,
and shall pay or cause to be paid all such recording, filing and other taxes,
fees and charges, if any, and will comply with all such statutes and
regulations, if any, as may be required by law in order to establish, perfect,
preserve and protect the rights and security interests of the Bank hereunder.
     14. Notices. All communications provided for or related hereto shall be
given in accordance with Paragraph 10(c) of the Loan Agreement.
     15. Amendments. Any term of this Pledge Agreement may be amended only with
the written consent of the Pledgor and the Bank. Any amendment effected in
accordance with this Paragraph 15 shall be binding upon (i) each holder of the
Notes at the time outstanding; (ii) each future holder of the Notes; and
(iii) the Pledgor.
     16. Assigns. This Pledge Agreement and all rights and liabilities hereunder
and in and to any and all Pledged Security shall inure to the benefit of the
Bank and its successors and assigns, and shall be binding on the Pledgor and the
Pledgor’s successors and assigns; provided, however, the Pledgor may not assign
its rights or liabilities hereunder or to any of the Pledged Security without
the written consent of the Bank.
     17. Miscellaneous. This Pledge Agreement embodies the entire agreement and
understanding between the Bank and the Pledgor and supersedes all prior
agreements and understandings relating to the subject matter hereof. The
headings in this Pledge Agreement are for purposes of reference only and shall
not limit or otherwise affect the meaning hereof.
     The Pledgor acknowledges that this Pledge Agreement is and shall be
effective upon execution by the Pledgor and delivery to and acceptance hereof by
the Bank, and it shall not be necessary for the Bank to execute any acceptance
hereof or otherwise to signify or express its acceptance hereof to the Pledgor.

                  WINTRUST FINANCIAL CORPORATION    
 
           
 
  By:   /s/ DAVID A. DYKSTRA 8/26/2005
 
   
 
  Its:   Senior Executive Vice President & Chief Operating Officer    

7